Case 1:19-mc-01133-MKB Document 10 Filed 05/03/19 Page 1 of 2 PageID #: 183



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
________________________________________________
                                                X
IN RE NEW YORK TIMES MOTION FOR                 :                   19-mc-1133-MKB
INTERVENOR STATUS,                              :
________________________________________________X



                                    NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that Intervenor The New York Times Company hereby

appeals to the United States Court of Appeals for the Second Circuit from the order entered in

this action on April 4, 2019, denying Intervenor’s motion to unseal.



                                             Respectfully submitted,



Dated: New York, New York                    /s/ David McCraw
       May 3, 2019                           David E. McCraw, Esq.
                                             The New York Times Company
                                             Legal Department
                                             620 Eighth Avenue
                                             New York, NY 10018
                                             Phone: (212) 556-4031
                                             Fax: (212) 556-4634
                                             E-mail: mccraw@nytimes.com

                                             Counsel for Intervenor
Case 1:19-mc-01133-MKB Document 10 Filed 05/03/19 Page 2 of 2 PageID #: 184



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of May, 2019, I caused the foregoing NOTICE OF

APPEAL to be served via ECF to all counsel of record.

                                                  /s/ David McCraw
